PER CURIAM.
We affirmed the dismissal of the complaint in this case for failure to state a cause of action in Malu v. Security National Insurance Company, 848 So.2d 373 (Fla. 4th DCA 2003); however, our opinion was reversed by the Florida Supreme Court. Malu v. Security Nat’l Ins. Co., 898 So.2d 69 (Fla.2005). Because our theory for affirming has been reversed, and the trial court’s reason for dismissing the complaint cannot be sustained, Malu, 848 So.2d 373, we reverse the order of dismissal and remand for further proceedings.
KLEIN, GROSS and TAYLOR, JJ., concur.